O’Neall J.
The act of 1792 (1st Faust 21.3) provides “ that where rules or process to revive proceedings at law, cannot be served upon persons because of their absence from, and without the limits of this State, it shall be sufficient to post such rules or process upon the Court house door of the district in which such absent persons had their last residence.” The words of the act are plain and obvious ; it requires that “ the rules or process,” shall be posted on the door of the Court house of the district in which the absentees last resided. A literal construction might require the original rule or process to be posted ; but a copy of either, would be a compliance with the terms used, and be within the meaning of the law, and this practice has the sanction of the case of Henry v. Ferguson, decided by the Court of Appeals, Spring Term 1830. But a mere notice that a scire facias has been issued against absent defendants, cannot make them parties. The posting of such a paper on the door of the Court house is not a compliance with the act. The act is a remedial one; but still, however liberally we might be disposed to construe it, yet we are not at liberty to adopt such a latí-*8fade oi’ construction as would introduce a mode of proceeding essentially different from that pointed out by tile UCt.
The motion to reverse the decision of the Judge below, over-ruling the defendant’s demurrer, is granted.
Johnson J, Concurred.
Harper J. Absent.